Exhibit 99.1 Frontier Communications 3 High Ridge Park Stamford, CT 06905 www.frontier.com Frontier Communications Corporation Declares First-Quarter Dividend New Quarterly Dividend Rate of $0.10 per Share STAMFORD, Conn., February 16, 2012 – Frontier Communications Corporation (NASDAQ: FTR) announced today that its Board of Directors has declared a regular quarterly cash dividend payment of $0.10 per share of common stock, payable on March 30, 2012 to holders of record of common stock at the close of business on March 9, 2012.This represents a reduction from the prior quarterly dividend of $0.1875 per share. About Frontier Communications Frontier Communications Corporation (NASDAQ: FTR) offers voice, High-Speed Internet, satellite video, wireless Internet data access, data security solutions, bundled offerings, specialized bundles for small businesses and home offices, and advanced business communications for medium and large businesses in 27 states and with approximately 15,400 employees based entirely in the United States.More information is available at www.frontier.com and www.frontier.com/ir. INVESTOR CONTACTS: MEDIA CONTACT: David Whitehouse Gregory Lundberg Brigid Smith SVP & Treasurer Assistant Treasurer, Investor Relations AVP, Corp. Comm. (203) 614-5708 (203) 614-5044 (203) 614-5042 david.whitehouse@ftr.com greg.lundberg@ftr.com brigid.smith@ftr.com ###
